Case 3:21-mj-01431-JBT Document 1 Filed 09/07/21 Page 1 of 4 PagelD 1

AO (Rey. 5/85) Criminal Complaint

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V. Case No. 3:21-mj- l43]- TBT

MEDIAN VELASQUEZ-SANTIZO

I, the undersigned complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief. On or about September 3, 2021, in
St. Johns County, in the Middle District of Florida, the defendant,

a citizen of Guatemala and an alien in the United States, was found

unlawfully present in the United States without first having obtained the

consent of the Attorney General or the Secretary of Homeland Security for

the United States to apply for admission to or re-enter the United States

after having been deported and removed from the United States on or about

May 7, 2009, July 12, 2012, July 25, 2019, and February 19, 2020,
in violation of Title 8, United States Code, Section 1326. I further state that ama
Border Patrol Agent for the Department of Homeland Security, Customs and Border
Protection, United States Border Patrol, and that this Complaint is based on the following
facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: Yes ONo

By = fe My, ~ 4
Signature of Complain

Ricardo Munoz, Jr.
Sworn to before me and subscribed in my presence,

 

 

on September 7, 2021 at Jacksonville, Florida
JOEL B. TOOMEY sae =
United States Magistrate Judge AA e / oe

 

 

Name & Title of Judicial Officer Signature of Judicial Officér
Case 3:21-mj-01431-JBT Document 1 Filed 09/07/21 Page 2 of 4 PagelD 2

CRIMINAL COMPLAINT AFFIDAVIT

I, Ricardo Munoz Jr., being a duly sworn and appointed Border Patrol Agent
for the Department of Homeland Security, Customs and Border Protection, United
States Border Patrol, hereby make the following statement in support of the attached
criminal complaint.

1. Your affiant has been a Border Patrol Agent for twenty years. Your
affiant has training and experience in the enforcement of the immigration and
nationality laws of the United States. In addition, your affiant has training and
experience in the preparation, presentation, and service of criminal complaints and
arrest warrants.

2. On September 3, 2021, the Jacksonville Border Patrol Station received a
call from the St. Johns County Sheriff's Office (“SJCSO”) for assistance at the scene
of a vehicle accident. SJCSO stated that when the deputy at the scene asked the
subject in the vehicle for his identification, the subject stated that he had none and
gave the deputy his name and date of birth. The deputy suspected that the subject
may have been an alien who was illegally present in the United States and asked the
Border Patrol for assistance in making that determination.

3. On September 3, 2021, at approximately 10:40 a.m., your affiant went
to the scene of the vehicle accident and engaged in conversation with the subject
involved in the accident. Your affiant initially identified himself to the subject as a

Border Patrol Agent in the English language. However, because the subject did not
Case 3:21-mj-01431-JBT Document 1 Filed 09/07/21 Page 3 of 4 PagelD 3

appear to understand English, your affiant then identified himself as a Border Patrol
Agent in the Spanish language, at which time the subject responded in Spanish.

4, During the encounter, your affiant asked the subject what his country of
birth was and he replied that he was from Guatemala. The subject identified himself
as MEDIAN VELASQUEZ-SANTIZO and he stated that he was illegally present in
the United States and not in possession of any immigration documents allowing him
to legally reside in the United States. Record checks conducted in the field
confirmed that there was no record that VELASQUEZ-SANTIZO had legally
entered the United States or had any pending claims for legal status in the United
States. VELASQUEZ-SANTIZO was administratively arrested and transported to
the Jacksonville Border Patrol Station for processing.

5. At the Border Patrol Station, a Border Patrol agent entered
VELASQUEZ-SANTIZO’s fingerprints into a biometric identification system that
compared his fingerprints with the fingerprints of persons who have been previously
encountered by immigration authorities. The system returned a match and reflected
that VELASQUEZ-SANTIZO is a citizen of Guatemala and that he had been
previously assigned an Alien Registration Number (“A-number”). Additional record
‘checks using the A-number revealed that VELASQUEZ-SANTIZO had been
previously deported or removed from the United States on four occasions: on May 7,
2009, through New Orleans, Louisiana, on July 12, 2012, through Philadelphia,

Pennsylvania, on July 25, 2019, through Alexandria, Louisiana, and on February 19,
Case 3:21-mj-01431-JBT Document1 Filed 09/07/21 Page 4 of 4 PagelD 4

2020, through Florence, Arizona. There was no record that VELASQUEZ-
SANTIZO had ever applied for or received permission from the Attorney General or
the Secretary of Homeland Security for the United States to re-enter the United
States since the time of his last deportation or removal.

6. On September 3, 2021, at approximately 5:10 p.m., Assistant United
States Attorney Arnold B. Corsmeier was advised of the foregoing facts and he
authorized criminal prosecution of VELASQUEZ-SANTIZO.

Based upon the foregoing facts, your affiant believes there is probable cause to
establish that MEDIAN VELASQUEZ-SANTIZO is a citizen of Guatemala who
has been found unlawfully present in the United States without first having obtained
the consent of the Attorney General or the Secretary of Homeland Security for the
United States to apply for admission to or re-enter the United States after having

been deported or removed from the United States, in violation of Title 8, United

Kut Le L.

Ricardo Munoz, Jr., Border Patrol Agent
United States Border Patrol
Jacksonville, Florida

States Code, Section 1326.
